Citation Nr: 0901742	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-27 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
low back disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
right hand disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 



INTRODUCTION

The veteran served on active duty from May 1956 to June 1956.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

In April 2006 the Board issued a decision denying the 
reopening of the veteran's claims for service connection for 
a low back disability and for service connection for a right 
hand disability based upon the absence of new and material 
evidence.  The veteran appealed the case to the United States 
Court of Appeals for Veterans Claims (Court).  The Court 
issued an Order in January 2008, upholding the Board's April 
2006 decision.  In October 2006 the veteran initiated these 
claims to reopen.


FINDINGS OF FACT

1.  In an unappealed April 2006 decision, the Board denied 
reopening of the veteran's claims for service connection for 
a right hand and low back disability.

2.  The evidence associated with the file subsequent to the 
April 2006 decision is cumulative or redundant of evidence 
already of record or does not raise a reasonable possibility 
of substantiating the claims.


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
claims of entitlement to service connection for a right hand 
and low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.



The timing requirement enunciated in Pelegrini applies 
equally to the 
initial-disability-rating and effective-date elements of a 
service-connection claim.   Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, by letter mailed in January 2007.  This 
2005 letter specifically informed the veteran of the 
deficiencies in the record that resulted in the earlier 
denials of the claims.  He was also provided notice with 
respect to the disability-rating and effective-date elements 
of the claim in the January 2007 letter.  Although the 
veteran was not provided all required notice before the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board notes that 
following the receipt of all pertinent evidence, the RO 
readjudicated the veteran's claims.  There is no indication 
in the record or reason to believe that the ultimate decision 
of the RO would have been different had complete VCAA notice 
been provided at an earlier time.  

The Board also notes that all available service medical 
records, pertinent VA medical records, and private medical 
records have been obtained.  The veteran has not identified 
any outstanding evidence, to include medical records, that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims to reopen.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Historically, the veteran was initially denied service 
connection for a low back disability in June 1980 and for a 
right hand scar disability in December 1981.  The June 1980 
decision noted that the veteran's service treatment records 
were negative for complaint of, observation of, or treatment 
for a back injury.  The December 1981 decision noted that the 
veteran's service treatment records noted a scar on the 
veteran's right hand and that therefore this injury pre-
existed service and was not aggravated therein.  In 1987, the 
veteran's right hand claim was changed from being classified 
as a scar near the middle finger, to being a right hand 
condition.  

In December 1996 the veteran filed to reopen both claims, as 
they are currently on appeal.  His claims were subsequently 
denied in a December 1997 rating decision and thereafter he 
sought to once again reopen his claims in July 1998.  In 
December 2002 the Board issued a Decision denying the 
veteran's claims and the veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2003 a Joint Motion for Remand was issued and an 
October 2003  Court Order vacated the Board's December 2002 
decision.  The claims were returned to the Board, and in 
April 2006 the Board found that the veteran had not submitted 
new and material evidence to reopen his claims.  The Board 
noted that the evidence showed injury to the veteran's hand 
in 1976, years after service, as well as finding that no 
evidence was presented to show a right hand or low back 
disability was incurred or aggravated during service.  The 
veteran again appealed his claims to the Court, and in 
January 2008 the Court upheld the Board's April 2006 
decision, making the April 2006 Board decision a final 
decision.  

The evidence of record at the time of the April 2006 Board 
decision included:  service treatment records, letters from 
M.D.W, MD from June 1977, September 1977, November 1978, and 
March 1980, a July 1982 letter from I.B., MD, records from 
the VA hand clinic from September 1982, VA treatment records 
from 1982 to 1983, hearing transcripts from a RO hearing in 
September 1987, records from the VA hand clinic from 1982 to 
1989, hearing transcripts from a RO hearing in October 1988, 
Social Security Disability determination records, a May 1987 
VA rheumatology clinic record, medical records dated from 
August 1996 to May 2005 from Bedford Internal Medicine, PA, 
and hearing testimony from a July 2001 VA videoconference 
hearing. 

Evidence that has been received since the April 2006 Board 
decision includes:  several letters from the veteran, a copy 
of part of the previously submitted social security records, 
and a copy of the previously submitted May 1987 VA treatment 
record from the hand clinic.  The VA treatment record and the 
Social Security records are already a part of the claims 
file, and therefore the Board finds that they are not new and 
material evidence, having already been considered by the 
Board in its April 2006 decision.  The numerous letters from 
the veteran express the same concerns, claims, and 
contentions as previously stated.  The veteran states that on 
the way to the bathroom one night during boot camp he slipped 
and fell injuring his hand and back.  He also states that he 
told his parents, sister, and uncle about the incident when 
he returned home, but they are all deceased now.  The veteran 
also states that his hand and back began to hurt him more 
when he started working, and that he later had a work-related 
injury that compounded the injuries he already suffered.  

Unfortunately, the evidence the veteran has submitted since 
the April 2006 Board decision is cumulative or redundant of 
the evidence previously of record or is insufficient to 
establish a reasonable possibility of substantiating the 
claim.  It includes no evidence of a nexus between the 
veteran's right hand and low back disability and his military 
service.  Accordingly, it is not new and material.

The veteran's statements have also been added to the record, 
but they are essentially cumulative in nature.  The veteran's 
statements are also insufficient to establish a reasonable 
possibility of substantiating the claims because lay persons 
are not competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen the claims.




ORDER

New and material evidence not having been presented, the 
claim for entitlement to service connection for a low back 
disability is not reopened and the claim is denied.

New and material evidence not having been presented, the 
claim for entitlement to service connection for a right hand 
disability is not reopened and the claim is denied.



____________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


